UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NIGEL NICHOLAS DOUGLAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CR-93-131-2, CA-97-806-2)


Submitted:   November 19, 1998            Decided:   December 2, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nigel Nicholas Douglas, Appellant Pro Se. Robert Joseph Seidel,
Jr., Assistant United States Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nigel Nicholas Douglas seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1998). We have reviewed the record and

the district court’s opinions and find no reversible error. Accord-

ingly, we deny Douglas’ motion for a certificate of appealability

and dismiss the appeal on the reasoning of the district court. See

United States v. Douglas, Nos. CR-93-131-2; CA-97-806-2 (E.D. Va.

Nov. 18, 1997; May 20, 1998).* We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




     *
       Pursuant to Fed. R. Civ. P. 58 and 79(a), the orders from
which Douglas appeals were entered on the district court’s docket
November 18, 1997, and May 20, 1998. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                2